Cooley, J.
None of the objections made to the proceedings to condemn land in this case appear to us well taken.
The oath of the jurors is not to be construed by itself, but as a part of the proceeding in which it was taken; and so construed, everything the statute requires is there in substance if not in form.
*463The report of the jury was correct in awarding an undivided sum to the two claimants. The petition treated their interest as joint; they appeared jointly, and jointly demanded a jury. Their own action precludes them from insisting that their interests should have been separately regarded.
There is no defect in the finding that the land was required for the public use. The jury report specifically on that point, and meet fully the objection held to be fatal in The Mansfield &c. Railroad Company v. Clark, 23 Mich., 523.
The petition we think sufficient in form and substance; and the want of publication of notice to owners and parties interested cannot be insisted upon where all concerned voluntarily appear.
Proceedings affirmed.
Graves, Ch. J., and Campbell, J., concurred.
Christiancy, J., did not sit in this case.